        Case 1:20-cv-05018-ELR Document 11 Filed 12/11/20 Page 1 of 2




          IN THE UNITED STATES DISTRICT COURT FOR THE
                 NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION

 GEORGIA REPUBLICAN PARTY,                 *
 INC., et al.,                             *
                                           *
              Plaintiffs,                  *
                                           *
        v.                                 *          1:20-CV-05018-ELR
                                           *
 BRAD RAFFENSPERGER, in his                *
 official capacity as the Secretary of     *
 State of Georgia, et al.,                 *
                                           *
              Defendants.                  *
                                           *
                                      _________

                                     ORDER
                                     _________

       Presently before the Court is Plaintiffs’ “Emergency Motion for Temporary

Restraining Order and Preliminary Injunction.” [Doc. 2]. Upon initial review, the

Court SCHEDULES a hearing regarding the motion for Monday, December 21,

2020, at 2:00 P.M. in Courtroom 1708, U.S. Courthouse, 75 Ted Turner Drive,

S.W., Atlanta, Georgia. The Court will only hear oral argument from counsel at the

hearing. The Court DIRECTS the Parties to jointly submit, within five (5) days

from the date of entry of this order, a joint proposed schedule of the hearing setting

forth how much time is requested by each party for oral argument.
        Case 1:20-cv-05018-ELR Document 11 Filed 12/11/20 Page 2 of 2




      In light of the December 21 hearing, the Court sets the following expedited

briefing schedule for Plaintiffs’ motion: if Defendants intend to file a response to

Plaintiffs’ motion, they must do so by Wednesday, December 16, 2020. If Plaintiffs

intend to file a reply, they must do so by Thursday, December 17, 2020. The Court

DIRECTS the Parties to govern themselves according to the deadlines set herein.

      SO ORDERED, this 11th day of December, 2020.



                                             ______________________
                                             Eleanor L. Ross
                                             United States District Judge
                                             Northern District of Georgia




                                         2
